Citation Nr: 0126027	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel
INTRODUCTION

The veteran had active Marine Corps service from January 1951 
to May 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO), which denied service connection for bilateral hearing 
loss and tinnitus.


FINDING OF FACT

The evidence of record as a whole is in relative equipoise 
with respect to whether the veteran sustained bilateral 
hearing loss and tinnitus in service.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, his 
bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.6, 3.303 (2001).  

2.  Resolving the benefit of the doubt in the veteran's 
favor, his tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.6, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO obtained service 
medical records and arranged for a VA audiologic examination 
as well as a VA medical examination.  He was afforded a 
hearing and was informed of the type of evidence necessary to 
substantiate his claim via statement of the case and two 
supplemental statements of the case.  Also, the veteran 
provided relevant private medical records, and there is no 
indication that any others exist.  Consequently, the Board 
finds that VA has fully satisfied its duty to the veteran 
under VCAA.  As the RO fulfilled the duty to assist, and 
because the change in law has no material effect on 
adjudication of his claim, the Board believes it can consider 
the merits of this appeal without prejudice to him.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).  

Factual Background

On his January 1951 induction medical examination, the 
veteran scored 15/15 on a whisper voice test, bilaterally.  
On the May 1952 discharge medical examination, the examiner 
noted normal ears and eardrums, bilaterally, and whisper 
voice test results were again 15/15, bilaterally.  

On October 1957 quadrennial medical examination, a left ear 
whisper voice test reflected a result of 15/15.  Left ear 
spoken voice test results were also 15/15.  Results for the 
right ear were not recorded.  In the corresponding report of 
medical history, the veteran noted no disabilities pertaining 
to hearing or the ears.  

A routine August 1977, employment-related audiogram revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
        
15
20
65
55
LEFT
10
10
30
65
       
60

A routine September 1981, employment-related audiogram 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
        
10
20
65
65
LEFT
15
15
35
75
       
70

An October 1982, employment-related audiogram revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
        
5
20
60
60
LEFT
15
10
40
70
       
65

A May 1991 audiometry report apparently ordered by his 
corporate employer indicated that his hearing was within 
normal limits in the low-pitched frequencies.  There was, 
however, hearing loss in the higher frequencies.  On physical 
examination, the ears were normal in appearance.  

An August 1996 audiologic examination apparently conducted in 
conjunction with his employment revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
        
-5
15
50
40
LEFT
00
-5
35
45
       
40

On August 1999 VA medical examination, he reported serving on 
a battleship and that hearing loss began during that time due 
to exposure to loud gunfire noise.  He also recalled a 
particular incident in which a two-inch gun was fired 
immediately overhead.  That incident caused ear pain and 
ringing in the ears.  Since that time he had tinnitus and 
bilateral hearing loss.  He stated that after service, he 
worked as a plant operator in a control booth and as a 
machinist.  He complained that hearing loss interfered with 
his ability to carry on conversations, and the examiner 
confirmed that the veteran had trouble communicating during 
the examination.  On objective examination, both tympanic 
membranes were clear and intact, and the ears were not 
infected.  The audiogram showed low-normal hearing levels for 
frequencies up to 1000 Hertz and mild-to-moderate hearing 
loss for frequencies above 1000 Hertz.  The examiner stated 
that the veteran's pattern of hearing loss was consistent 
with his history of noise exposure during service.  

On August 1999 audiologic examination, he reported difficulty 
hearing his wife and understanding words.  He told of noise 
exposure in the military due to proximity to firing ranges 
and heavy artillery without ear protection.  He reported 
using ear protection only during the middle and later portion 
of his career, which entailed factory noise.  He stated that 
ringing in the ears began in 1951.  The audiologist stated 
that there were no objective tests designed to detect 
tinnitus.  She noted that his tinnitus could be related to 
his military and civilian noise exposure or to other 
unreported or unrecognized life events.  She opined that his 
tinnitus was as likely as not related to the conditions that 
were responsible for his hearing loss.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
25
35
50
45
39
LEFT
20
25
55
55
50
46

Speech recognition ability was 94 percent correct, 
bilaterally.  The audiologist diagnosed normal hearing 
between 500 and 1000 Hertz with mild to moderate 
sensorineural hearing loss above 1000 Hertz.  

A letter from BP Amoco dated in July 2001 indicated that 
medical records from American Oil Company dating back to 1952 
were unavailable.  

In August 2001, he testified at a hearing before the 
undersigned, at which he stated that his in-service infantry 
training involved the firing of noisy weapons.  Subsequently, 
he stated that he was stationed aboard a ship and was exposed 
to considerable gunfire.  On one occasion, he mentioned he 
was very close to the muzzle of a salute gun, just as it was 
fired.  Ringing in the ears began at that time.  He testified 
that his hearing was not as good after discharge as it was 
prior to enlistment.  He also stated that his hearing ability 
decreased over time.  He learned that he had hearing loss in 
about 1965 from an oil company physician.  He testified that 
he began his career in 1952 with a company which was renamed 
American Oil Company, Amoco, and finally BP.  Initially, he 
was employed as a painter of pipelines in the refinery.  The 
noise levels at the refinery, according to him, varied.  Some 
parts of the refinery were noisy and others were not.  
Originally, the company did not provide ear protection, but 
eventually, in the late 1960s, ear protection became a 
requirement.  He first noticed hearing loss in the 1950s.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology in order 
for a veteran to be entitled to compensation).

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Impaired hearing constitutes a disability for the purposes of 
service connection by VA when the auditory threshold levels 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996). 

Analysis

Bilateral Hearing Loss 

In order for service connection to be granted, there must be 
a clear showing of present disability.  See 38 C.F.R. 
§ 3.303; Gilpin, supra.  Hearing loss constitutes a 
disability for the purposes of service connection when the 
auditory threshold levels in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  On the veteran's latest audiologic examination, he 
fit the foregoing criteria under the first two standards, 
bilaterally.  Id; see also Hensley, supra.  Thus, he has a 
present disability with respect to bilateral hearing loss.  
38 C.F.R. § 3.303.  

In order to establish service connection, a veteran's present 
disability must be shown to be causally linked to service.  
Id.  He testified that he was exposed to gunfire during his 
Marine Corps infantry training and while stationed aboard a 
ship, and that there was one occasion where he was 
particularly close to a salute gun, just as it was fired.  He 
also testified that he began to notice bilateral hearing loss 
in the 1950s and that he noticed his hearing after service 
was not as good as it had been before.  The August 1999 VA 
medical examination report reflected a medical opinion that 
his pattern of hearing loss was consistent with noise 
exposure during service.  Finally, the Board notes that 
although early data is unavailable, he has been shown to be 
suffering from bilateral hearing loss on every available 
audiologic examination conducted since August 1977.  
38 C.F.R. § 3.385.  

The veteran's very credible testimony along with the 
character of his service and in conjunction with the August 
1999 medical opinion shows that his current bilateral hearing 
loss is linked to noise exposure during service.  Thus, 
service connection for bilateral hearing loss must be 
granted.  38 C.F.R. § 3.303.  

The Board recognizes that the first available audiologic 
examination report showing bilateral hearing loss dates to 
August 1977, several years after service.  The Board also 
notes that he faced noise exposure at work and that he was 
not required to use ear protection until many years after he 
began employment in 1952.  Finally, the Board is cognizant of 
the fact that service medical records as well as the 
veteran's own reports make no mention of hearing loss or 
complaints thereof.  However, the veteran is entitlement to 
the benefit of the doubt.  38 U.S.C.A. § 5107.  As well, he 
must prevail if the evidence for and against his claim is in 
relative equipoise.  See Gilbert, supra.  In the present case 
the evidence weighing in favor of and against his claim is at 
least in relative equipoise and the Board finds no reason to 
believe that it is more likely that his bilateral hearing 
loss resulted from post service noise exposure.  See Id.; 
38 U.S.C.A. § 5107; Alemany, supra.  As such, again, service 
connection for bilateral hearing loss must be granted.  Id.; 
38 C.F.R. § 3.303.

Tinnitus

There are no objective diagnostic tests designed to detect 
the presence of tinnitus.  However, the Board finds the 
veteran's complaints of tinnitus credible, particularly in 
light of the accompanying hearing loss, as discussed above.  
Thus, the veteran has a present disability, a condition 
necessary but not sufficient for the granting of service 
connection.  Gilpin, supra; 38 C.F.R. § 3.303.

In order for service connection to be granted, a present 
disability must be shown to be linked to service.  38 C.F.R. 
§ 3.303.  He testified that he began to suffer from tinnitus 
in 1951 after a gun was fired just overhead.  He also spoke 
of other noise exposure during training and then aboard the 
ship to which he was assigned.  Furthermore, he did not use 
ear protection at that time.  Most importantly, however, in 
August 1999, the VA audiologist opined that his tinnitus was 
more likely than not related to the conditions that caused 
his bilateral hearing loss.  As discussed above, the Board 
found that his bilateral hearing loss was incurred in active 
service.  As such, his tinnitus was also incurred in active 
service, and service connection must be granted.  See 
38 C.F.R. § 3.303.  

The Board notes that service medical records are silent with 
respect to tinnitus and that the veteran, who sometimes 
worked in a noisy factory environment, did not use ear 
protection until the late 1960s.  Also, the VA audiologist 
indicated that his tinnitus could be related to an unreported 
or unrecognized cause.  However, he is entitled to the 
benefit of the doubt and must prevail when the evidence for 
and against him is in relative equipoise.  38 U.S.C.A. 
§ 5107; Gilbert, supra.  In his favor lies his credible 
hearing testimony and the audiologist's opinion that his 
tinnitus is most likely related to the cause of his bilateral 
hearing loss.  Negative evidence includes the fact that there 
is no objective way to detect the presence tinnitus as well 
as the possibility that it is related to post service noise 
exposure at work or elsewhere.  Neither scenario is more 
compelling than the other.  Thus, the evidence is at least in 
relative equipoise, and, again, he must prevail.  Id. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

